Citation Nr: 0707754	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as chest pain secondary to the service-connected 
hypertension. 

2.  Entitlement to service connection for a low back 
disability, currently diagnosed as arthritis and degenerative 
disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active naval service from September 1968 to 
March 1970 and from September 1972 to September 1988 and from 
May 1992 to September 1994.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2003 by the Atlanta, Georgia, 
Regional Office (RO of the Department of Veterans Affairs 
(VA).

In December  2006, the appellant testified at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

VA is required to assist the claimant in obtaining evidence 
necessary to substantiate a claim by providing a medical 
examination and obtaining a medical opinion when such 
examination and opinion are necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2006).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

With regard to the claim of service connection for heart 
disease, the veteran testified at the December 2006 hearing 
that in service in 1992 he thought he was having a heart 
attack but service department physicians ruled it out and 
told him he had not had a heart attack.  See transcript of 
hearing at page 10.  At a medical examination in July 1994 
for retirement from the United States Navy, a chest X-ray of 
the appellant was normal, and his heart was evaluated as 
normal.  In service, the appellant did develop essential 
hypertension, and service connection is in effect for that 
disorder of the cardiovascular system.

In a statement dated in February 2006, a private physician 
stated that, "[the veteran] has cardiac pain and organic 
heart disease which is at least in part due to his long 
standing hypertensive cardiovascular disease."  The 
physician did not specify the type or types of organic heart 
disease which he was finding his patient to have or state the 
results of diagnostic studies and/or clinical data on which 
he was basing his conclusion.

The veteran initially raised the claim of service connection 
for a disability manifested by chest pain, and contends he 
has heart disease secondary to the service-connected 
hypertension which results in chronic chest pain.  As noted 
in 38 C.F.R. § 3.309(a) (2006), a regulation concerning 
presumptive service connection for cardiovascular-renal 
disease, including hypertension, hypertension is a symptom 
long preceding the development of organic heart disease in 
its more obvious form.  

On the current record, there is not sufficient competent 
medical evidence for the Board to decide the claim of service 
connection for heart disease.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  Given the February 2006 private physician's 
statement, the nature of the relationship between the 
service-connected hypertension and claimed chest pain/heart 
disease is unclear.  A medical examination and opinion 
addressing that medical question is, needed to decide the 
claim, and the case will be remanded for that purpose.  

With regard to the claim on appeal for service connection for 
a low back disability, the service medical records document 
complaints during active naval service of pain in his lower 
back region.  In his report of medical history in July 1994 
for the purpose of retirement from the Navy, he stated that 
he had recurrent back pain.  At the medical examination for 
retirement in July 1994, however, no disorder of his 
lumbosacral spine was diagnosed.

Post-service private imaging studies of the appellant's 
spine, including CT scans and MRIs, have shown arthritis and 
degenerative disc disease of the lumbosacral segment of his 
spine, for which he is seeking service connection.  In 
written statements to VA and in his hearing testimony, the 
appellant has contended that his current disorders of his 
lumbosacral spine are etiologically related to injuries to 
his lower back which he asserts he sustained during active 
naval service.  

There is no medical opinion of record in this case addressing 
the medical question of whether the appellant's current low 
back disability may be reasonably medically linked to an 
incident in or manifestation during his active service, such 
as his documented complaints of back pain.  Such a medical 
opinion is, the Board finds, necessary, under the provisions 
of 38 C.F.R. § 3.159(c)(4), to decide the claim on appeal of 
entitlement to service connection for a low back disability, 
and this case will also be remanded for that purpose.   

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any diagnosed heart disease.  All 
indicated testing should be conducted and 
the claims folder must be made available 
to the examiner for review as part of the 
examination.  

Based on the examination and review of 
the claims folder, the examiner should 
answer the following questions: 
 
(1) Does the appellant have organic heart 
disease? 

(2) If so, was the hypertension an early 
symptom of the heart disease?  

(3) If the service-connected hypertension 
was not an early symptom of any currently 
diagnosed heart disease, is it at least 
as likely as not (50 percent probability) 
that the appellant's organic heart 
disease was incurred in active service or 
is otherwise etiologically related to 
such service; OR 

(4) Is it at least as likely as not that 
any currently diagnosed heart disease was 
caused, or aggravated by the service-
connected hypertension.   

A rationale should be provided for all 
opinions expressed.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any diagnosed arthritis and degenerative 
disc disease of the lumbosacral spine.  
All indicated testing should be conducted 
and the claims folder must be made 
available to the examiner for review as 
part of the examination.  

Based on the examination and review of 
the claims folder, the examiner should 
answer the following question: 

Is it at least as likely as not (50 
percent probability) that any currently 
diagnosed back disability was incurred in 
or aggravated by service?

A rationale should be provided for all 
opinions expressed.

3.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If the 
benefits sought on appeal are not 
granted, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

